Sage, District Judge,
(after dating the case.) It is conceded that the only real difference between the complainant’s purifier and that patented *742tp Edwin R. Stilwell, July 23, 1867, (No. 66,998,) is by the addition of the gas-escape pipe, M, as shown in the complainant’s purifier. The purifier patented July 23, 1867, had but one pipe, connecting wfith the boiler, and supplying steam; and one pipe, connecting the water-wrell of the purifier to the boiler, for supplying the boiler. That purifier was designed to do its work, so it is stated in the specification, by the action of live steam- direct from the boiler. Prior to that is shown patent No. 41,'374, January 26, 1864, to A. M. Granger, wherein the steam-supply pipe connects with the main steam-pipe, which supplies the engine, or, it is stated, may be connected to receive steam directly from the boiler. On September 18,1866, patent No. 58,099 -was issued to Hasecoster and Stephens, for a feed-water heater with an inlet and outlet steam-pipe, corresponding to steam-pipes, U and L," in complainant’s purifier. Steam was introduced into that heater from the exhaust pipe of the engine, through the lowrer steam-pipe, and the upper pipe was provided for its escape at or near the upper end of the vertical sheet-iron cylinder or shell of the heater, which was intended to be also a purifier. Patent No. 169,362, to Tellier, November 2, 1875, for water filter and purifier, shows at the top of the cover a gas-escape pipe, provided with an automatic valve. A common instance of the use of valves or pipes to permit the escape of air or gas in order that the live steam may enter is in steam radiators for heating purposes. In Hayes, Jeffrey & Schlachs’ heater and purifier, — patent No. 226.,068, March 30, 1880, — the feed-water enters at the top of the dome of a steam boiler, and passes down through filtering material, and thence directly to the boiler. Two tubes, each two inches or more in diameter, and extending from the boiler into the upper part of the dome, constitute the passage-way for live steam to heat the water and assist in the purification. French’s purifier, patented December 6,1881, (No. 250,519,) upon an application filed August 23, 1880, has an outer drum or jacket surrounding the purifier, and supplied with live steam from the boiler above the water-line, the object being to keep the inner drum — -which is the purifier — hot. The bottom of this outer drum is connected by a pipe with the boiler, so that the steam which, by condensation in the space between the two drums becomes water, will run into the water by gravity. French subsequently made an improvement on this purifier, for -which he obtained patent No. 250,520, applied for September 5, 1881, and granted December 6, 1881. This improvement shows a pump in the dome of the boiler, which, by pipe connection, forces steam from the boiler through the purifier also, and, as an alternative device, a pump for exhausting the steam through the connecting pipe from the purifier to the boiler. For this last pump, it is stated in the specification, an injector or syphon may be substituted. By changing the connection, the operation of the first pump maybe reversed; that is to say, it will exhaust the steam through the apparatus, instead of forcing it into the apparatus, either way causing the desired circulation.
The .above are the anticipating devices offered on behalf of the defendant: ■ .Without entering upon a detailed examination of them, it will be *743sufficient to say that, if the earlier patent to Stiiwell (No. 66,998, July, 23, 1867) does not anticipate the complainant’s patent, none of. the others do. The radical difference between that and the complainant’s; purifier is that the complainant’s is provided with the gas-escape pipe, M. The supply pipes being of large capacity, the temperature of the. water in the purifier and in the boiler is nearly the same. As a consequence, deleterious gases and air are set free. These rise to the top of the purifier, where, but for the escape pipo, M, they would accumulate and prevent the contact of the steam with the cold water as it is introduced into the heater, and retard the condensation of the steam, and' thereby the heating of the -water to be purified. The escape pipe, M,' connecting the purifier with the dome of the boiler, causes a constant discharge of the gas, and also a free and constant circulation, greatly7 facilitating the healing of the water in the purifier, and increasing the deposit of impurities. This very desirable result had not been so well accomplished by any one of the previous devices. There is a conllict of views and theories, as disclosed by the testimony7, with reference to the method by which the result is accomplished. I shall not stop to consider them. I do not care to go into the discussion of the philosophy of the operation of the complainant’s device. It is urged on behalf of the defendants that the escape pipe is not necessary for the production of the desired result of circulation, and that the steam-pipes connecting with the boiler will, if made large enough, accomplish the same result by passing the steam in through the under pipe, and the gases out through the upper part of the pipe. That may he true, and that method was and is free to the defendants. If it would effect the purpose, they7 were and are at liberty to use it. The difficulty with theories is that they can be used to support either side of a ease, and that is peculiarly true of this case. But what wo have to deal with is facts; and, whatever maybe said in support of this or that or the other theory, the record shows that the complainant’s device is the result of a long-continued course of experiments, and that in fact it has proven to be more effective than any which preceded it. Even the defendants’ record establishes that the escape pipe which was attached to their purifier, and connected it with the steam-pipe, was applied because without it the operation of their purifier was not satisfactory7, and that it remedied the defects. Tt is contended for the defendants that the detect resulted from the faulty construction of the boiler, and was not in the purifier or its connections; but the fact remains that the only thing that was found that would remedy it was the escape pipe, and that did completely7 remedy it, and did at the same time conclusively prove the practical utility and value of the complainant’s device. The testimony for the complainant proves that its purifier does its work successfully, and keeps the boilers in good condition. The evidence satisfactorily establishes not only its utility, but its superiority. That it is novel is, I think, equally clear; and I am satisfied that it is an invention. Perhaps it might also be termed a “discovery,” because it was the result of experiments which finally led to the construction that *744was patented. That the defendants infringe is, I think, also clear. It is true that the escape pipe of their purifier is connected to. the steam-pipe which supplies the steam to run the feed-pump, and is not connected to the dome of the boiler; but the variation is not material, and does not make the defendants any less infringers. The decree will be for the complainant, for an injunction, with costs.